ORDER

PER CURIAM.
AND NOW, this 25th day of April, 2006, upon consideration of the Report and Recommendations of the Disciplinary Board dated February 10, 2006, it is hereby
ORDERED that Andrew F. Malone be and he is suspended from the Bar of this Commonwealth for a period of five years, retroactive to September 1, 2004, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.